UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):December 16, 2010 (December 13, 2010) WAYNE SAVINGS BANCSHARES, INC. (Exact name of registrant as specified in its charter) Delaware 0-23433 31-1557791 (State or other jurisdiction of incorporation) (Commission File No.) (IRS Employer Identification No.) 151 N. Market St., Wooster, Ohio (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(330) 264-5767 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2 below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01Other Events On December 13, 2010, Wayne Savings Bancshares, Inc., (the “Company”) issued a letter to Mr. Joseph Stilwell in response to his Schedule 13D dated September 28, 2010.A copy of the letter dated December 13, 2010 is attached as Exhibit 99.1 to this report.The letter is being furnished to the SEC and shall not be deemed to be “filed” for any purpose. On December 16, 2010 Wayne Savings Bancshares, Inc., (the “Company”) issued a press release announcing a cash dividend of $.06 per share on the Company’s common stock for the quarter ending December 31, 2010.A copy of the press release dated December 16, 2010 is attached as Exhibit 99.2 to this report.The press release is being furnished to the SEC and shall not be deemed to be “filed” for any purpose. Item 9.01Financial Statements and Exhibits (a) Not applicable. (b) Not applicable. (c) Not applicable. (d) Exhibits Exhibit No.Description Letter, dated December 13, 2010 Press release, dated December 16, 2010 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. WAYNE SAVINGS BANCSHARES, INC. DATE:December 16, 2010 By: /s/ H. Stewart Fitz Gibbon III H. Stewart Fitz Gibbon III Executive Vice President, Chief Financial Officer, Secretary and Treasurer 3
